Citation Nr: 1515802	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right knee arthritis.  

2.  Entitlement to an increased disability rating in excess of 40 percent for right knee limitation of extension.   

3.  Entitlement to a service connection for lumbar spine disc disease.  

4.  Entitlement to a service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD). 

5.  Entitlement to a service connection for a skin rash to include actinic porokeratosis.   


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from December 1993 to October 1997.  He had no foreign service.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to an increased rating for the right knee disability and entitlement service connection for lumbar spine disc disease, a skin disorder, and PTSD.  A February 2013 rating decision assigned a separate 10 percent rating from November 30, 2010 and a 30 percent rating from January 24, 2013 based upon limitations of extension of the right knee in addition to the 10 percent rating assigned to the right knee arthritis.  A June 2013 rating decision assigned a 40 percent rating to the right knee limitation of extension from January 24, 2013.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for an acquired psychiatric disorder, to include PTSD and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On June 20, 2014, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated in a written statement that the Veteran was withdrawing the appeal as to the claims for entitlement to a higher ratings in excess of 10 percent for right knee arthritis and in excess of 40 percent for right knee limitation of extension and entitlement to service connection for lumbar spine disc disease.    


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for the claims for entitlement to a higher ratings in excess of 10 percent for right knee arthritis and in excess of 40 percent for right knee limitation of extension and entitlement to service connection for lumbar spine disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims for Higher Ratings for the Right Knee Arthritis and Limitation of Extension and Service Connection for Lumbar Spine Disc Disease. 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On June 20, 2014, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated in a written statement that the Veteran was withdrawing the appeal as to the claims for entitlement to a higher ratings in excess of 10 percent for right knee arthritis and in excess of 40 percent for right knee limitation of extension and entitlement to service connection for lumbar spine disc disease.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeals are dismissed. 


ORDER

The appeals for entitlement to higher ratings in excess of 10 percent for right knee arthritis and in excess of 40 percent for right knee limitation of extension and entitlement to service connection for lumbar spine disc disease are dismissed.


REMAND

The Veteran asserts that he is entitled to service connection for a psychiatric disorder to include PTSD.  The Veteran's attorney asserts that the Veteran should be afforded a VA examination to determine whether he has a psychiatric disorder due to the service-connected right knee disability and whether he has a current diagnosis of PTSD due to traumatic events in service.  See the May 2014 statement by the attorney.  The attorney noted that an October 25, 2010 VA psychiatric treatment record shows Axis I diagnoses of PTSD, anxiety disorder, and major depressive disorder.  VA treatment records show diagnoses of major depressive disorder, rule out dissociative disorder and rule out PTSD.  A December 2011 Social Security Administration (SSA) decision indicates that the Veteran had PTSD.  The Veteran's attorney also noted that the October 2010 VA treatment records noted that arthritis was an Axis II diagnosis and argued that this disorder may have an impact on the current psychiatric disorders.    

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2014).  Thus, the Board finds that a medical opinion and examination are necessary to determine whether the Veteran has an acquired psychiatric disorder to include PTSD and, if so, whether any current disorder is related to active service or is caused or aggravated by the service-connected right knee disability.  

The Board notes that of record is a decision from SSA which notes that the Veteran has PTSD.  The medical evidence upon which SSA made this determination is not of record.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the Court held, in essence, that records pertaining to SSA disability claims in possession of SSA are constructively in possession of VA (See 38 C.F.R. § 3.201), and that if VA does not seek to secure such records from SSA, it violates its duty to assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a duty to seek these records.  

The Board also notes that an October 19, 2010 VA mental health treatment record notes that the Veteran reported incidents in service during which he felt in danger.  To this point, additional development should be performed with respect to attempting to confirm alleged PTSD stressors.  See M21-1, MR, Part IV, Subpart ii, Ch. 1, Sec. D, 14, f.

The Veteran's attorney also asserts that the Veteran may have a skin disorder due to medication prescribed for the psychiatric disorder.  See the May 2014 statement.  An October 11, 2010 VA treatment record notes that the Veteran reported itching after starting Ambien.  An October 8, 2010 VA treatment record indicates that the Veteran had a purple rash on his arms.  The Board finds that the claim for service connection for a skin disorder is inextricably intertwined with the pending adjudication of the claim for service connection for a psychiatric disorder.  Adjudication of the skin disorder claim must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Lastly, the AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records showing treatment of the claimed psychiatric disorder and skin disorder.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.  The AOJ must also make attempts to obtain any records of treatment of the claimed psychiatric disorder and skin disorder dated from April 2012 from the VA healthcare system.  In May 2012, the Veteran informed VA he received treatment at VA.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2012 to the present.

2.  Obtain copies of any outstanding records and decisions referable to the Veteran's claim for SSA disability benefits as well as copies of the medical records considered in conjunction with that determination.  If no such files exist, the negative response from SSA should be associated with the claims file.

3.  Request that the Veteran provide detailed information pertaining to his alleged in-service stressors, including the location where each incident took place, and the approximate date and his unit of assignment at the time each event occurred.  

If the Veteran adequately identifies the claimed stressor events, make reasonable attempts to corroborate the alleged stressor(s) reported by the Veteran.  All attempts to verify alleged stressors should be documented in the claims file.

4.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the entire record, the VA examiner should determine whether the Veteran has an Axis I psychiatric disorder.  A diagnosis of PTSD should be made or definitively ruled out.  If a diagnosis of PTSD is rendered based on examination, the VA examiner must identify a specific in-service stressor that was sufficient to meet the diagnostic criteria.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder: 

a) either began during or was otherwise caused by the Veteran's military service;

b) was caused by the service-connected right knee disability; and/or

c) was aggravated by the service-connected right knee disability (meaning that the underlying psychiatric disability was made permanently worse by a service-connected disability, and such worsening was beyond the natural progression of the condition).  If the examiner determines that the Veteran had a psychiatric disorder that was aggravated by his service connected right knee disability, a baseline level of depression prior to the aggravation should be identified. 

A complete rationale should be provided for any opinion expressed (meaning tell us why you reached your conclusion(s)). 

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


